GANTT, P. J.
This is an appeal from the judgment of the circuit court of Scotland county, imposing a fine for the violation of the Local Option Law. The offense is a misdemeanor and the appeal should have been granted and certified to the St. Louis Court of Appeals, unless there is a constitutional question presented in the record for adjudication. An examination of the record discloses no such question.
*6Before arraignment the defendant filed a motion to quash, but in no way challenged the constitutionality of the law. That motion is not preserved in the bill of exceptions. The constitutionality of the law was not assailed either in the objections to testimony, the instructions or the motion for new trial. In the motion in- arrest the constitutionality of the Local Option Law was mooted for the first time. No exception was taken to the overruling of that motion, nor was the motion embodied in the bill of exceptions. Hence it is obvious that there is no constitutional question in the record and this court has no jurisdiction of this appeal, and it is ordered that this appeal be transferred to the St. Louis Court of Appeals.
Burgess and Fox, JJ., concur.